DETAILED ACTION   

1.	The Office Action is in response to Application 17646069 filed on 12/06/2021. Claim 1-20 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, is being examined under the pre-AIA  first to invent provisions.

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 04/08/2022, 11/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 1 and its dependent claims 2-4 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 1 and its dependent claims 2-4, it recites two limitations of “the memory” in “…removing the picture from the memory or re-using the memory space used for the picture for another picture…”. There is insufficient antecedent basis for the limitation in the claim. Thus the scope of the claim and its dependent claims is unclear.

6.	Claim 5 and its dependent claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 5, it recites limitations of “the memory” in “…remove the picture from the memory or re-using the memory space used for the picture for another picture”. It is not clear which memory is “the memory”, since there are “apparatus for video coding comprising a processor, and memory including computer program code”, however, the picture has never been saved into this memory and this memory is for saving program code. Thus the scope of the claim and its dependent claims 6-8 are unclear.

7.	Claim 9 and its dependent claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 9, it recites limitations of “the memory” in “…removing the picture from the memory or re-using the memory space used for the picture for another picture”. It is not clear which memory is “the memory”, since there are “computer program product comprising computer program code embodied on a non-transitory computer-readable memory”, however, the picture has never been saved into this memory and this memory is for saving program code. Thus the scope of the claim and its dependent claim 10 are unclear.

8.	Claim 15 and its dependent claim 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 15, it recites limitations of “the memory” in “…re-using the memory space used for the picture for another decoded picture”. It is not clear which memory is “the memory”, since there are “apparatus for decoding video data, comprising a processor, and memory including computer program code”, and “remove the picture from a memory”; Thus the scope of the claim and its dependent claim 16-18  are unclear.

9.	Claim 19 and its dependent claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 19, it recites limitations of “the memory” in “…re-using the memory space used for the picture for another decoded picture”. It is not clear which memory is “the memory”, since there are “computer program product comprising computer program code embodied on a non-transitory computer-readable memory”, and “remove the picture from a memory”; Thus the scope of the claim and its dependent claim 20  are unclear.

Allowable Subject Matter
10.	Claim 11 and its dependent claim 12-14 are allowed.


The following is a statement of reasons for the indication of allowable subject matters:
For claim 11 and its dependent claim 12-14, the prior art does not disclose or suggest the limitations of “decoding from a bitstream a syntax structure providing at least one of a reference picture list 0 for P and B slices and a reference picture list 1 for B slices, wherein the at least one of the reference picture list 0 and the reference picture list 1 contains idle reference pictures marked as used for reference that are to be unused for reference for a current slice but are still to be kept marked as used for reference; constructing the at least one of the reference picture list 0 and the reference picture list 1 from the reference picture list description syntax structure; marking pictures which are not in any of the reference picture list 0 and the reference picture list 1 as unused for reference; if a picture is marked as unused for reference and has already been decoded and output, removing the picture from a memory or re-using the memory space used for the picture for another decoded picture; decoding from the bitstream a first maximum reference index for the reference picture list 0 for decoding the current slice, wherein the idle reference pictures in the reference picture list 0 have a reference index greater than the first maximum reference index for the reference picture list 0; and decoding the current slice using one or more reference pictures from the reference picture list 0 or the reference picture list 1, but not from the idle reference pictures”.

11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423